DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is indefinite because the word “preferably” in line 6 makes it unclear whether or not the following subject matter is being positively claimed.  It is noted that “optionally” in line 5 it taken to mean all of the following material is not required, however if it is optionally chosen, “preferably” becomes indefinite.
Claim 26 is indefinite because it depends from a canceled claim.  To overcome this rejection it should be amended to depend from claim 23. 
Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10, 12, 19, 21, 22 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 53-43680.
JP ‘680 teaches a solvent gas capture system, comprising a vessel with a contaminated gas inlet (22), a purified gas outlet (21), a gas capture region (B) containing activated carbon adsorbent, a sorbent regeneration region (G) with electric heaters (K) and a source of hot inert regeneration gas (58, 59), and a conveyor (35) and pipes (T1,T2) for circulating sorbent between the capture region and the regeneration region.  Each of the capture region and regeneration region includes a vessel, a sorbent inlet (28,43), a sorbent outlet, devices (31, 32) for controlling sorbent flow through the regions, concentric screens (13,14) that allow gas flow while retaining adsorbent between them, first gas chambers (18,19,20) on the outside of the screens, second gas chambers (26,27) inside the screens, and baffles (16,17) that cause gas to flow from the first gas chamber, through the sorbent, to the second chamber, then back to the first chamber through the sorbent in a zig-zag path, wherein the sorbent flows vertically down through the concentric screens (see figures 1-4 and the machine-generated English translation).  The system is designed for capturing a solvent, however one skilled in the art will understand that activated carbon is inherently capable of capturing carbon dioxide.  
Regarding claim 3, the regions can include the same number or mass transfer regions and can include 2 (Figure 6).
Regarding claim 8, there are cooling tubes (36) in the capture region to cool gas.
Regarding claims 19 and 21, all of the components can be combined as one reactor (Figure 4) or be arranged as separate units (Figure 3).
Regarding claim 22, the baffles (51,52,53) prevent direct gas flow between gas chambers and heating regions in the desorption unit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘680.
JP ‘680 discloses all of the limitations of the claim except that gas capture and/or regeneration regions and mass transfer regions are substantially cuboid.  The prior reference discloses the regions are cylindrical but that other shapes may be used (last line of page 2 of the translation).  It is submitted that one having ordinary skill in the art would have known to select any appropriate and useful shape for the system components.  A cuboid shape will allow for more efficient use of floor space and a larger volume for gas/solid contact.
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘680 in view of Andrus, Jr. et al. (7,896,951).
JP ‘680 discloses all of the limitations of the claims except that the system is arranged to receive flue gas output from a power plant, and that the sorbent includes a metal carbonate for carbon dioxide removal.  Andrus, Jr. et al. ‘951 disclose a carbon dioxide removal system for treating flue gas from a fossil fuel burning power plant (col. 1, lines 2-26).  Carbon dioxide is removed from the flue gas in a moving bed reactor using calcium oxide sorbent that is converted to calcium carbonate, which is then regenerated back to calcium oxide (abstract, col. 4, lines 18-24).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the purification system of JP ‘680 by using a calcium oxide sorbent for carbon dioxide removal from power plant flue gas in order to provide an arrangement that allows for gas to take a zig-zag path through a sorbent more than one time for increased contact for contaminant removal.  It is also obvious to change the adsorbent in a gas treatment unit to allow for different target gases to be separated from a feed gas.

Allowable Subject Matter
Claims 13, 17, 20, 23, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl